JUDGE GUFFY
delivered the opinion op the court.
This appeal is prosecuted by the appellant, John Waller, from a judgment of the Barren Circuit Court, rendered upon an indictment charging him with the crime of passing counterfeit money, knowing the same to be counterfeit.
Appellant demurred to the indictment, which demurrer was overruled, and, upon the first hearing of the prosecution, the jury failed to agree. A second trial resulted in a verdict of guilty, and fixing the punishment at confinement in the penitentiary for the term of five years. Appellant’s motion in arrest of judgment, and motion for a new trial, having been overruled, he has appealed to this court. Several grounds áre relied on in the motion for a new trial that need not be noticed. The indictment is in the following words: “The grand jury of Barren county, in the name and by the authority of the Commonwealth of Kentucky, accuse John Waller of the crime of passing counterfeit money, knowing the same to be counterfeit, with the intention of circulating the same, which was as follows, to-wit: Heretofore, to-wit, on the .. day of December, 1893, and in the county and Commonwealth aforesaid, the said John Waller did then and there unlawfully and feloniously have in his possession,and passing a ten-dollar gold coin to C. B. Whitney, knowing the same to be forged and counterfeited, and with the intention of circulating the same, and with the felonious intention to defraud the said Whitney, contrary to the form of the statute in such cases made and provided, *511and against the peace and dignity of the Commonwealth of Kentucky.”
It is insisted by the appellant that the indictment is fatally defective, while the appellee contends that it is sufficient, and that it was found under sec. 1190 of the General statutes, and suggests that appellant’s assumption that the indictment was for the offense defined in sec. 1181, is erroneous. The charge in the indictment clearly imports a charge for passing counterfeit money, and the court below so understood it, as clearly appears from the instruction given. Sec. 1181, Kentucky statutes’, provides’, in substance, that if any person shall forge or counterfeit any gold, silver, or other coin, which is or hereafter shall be passing as current in this State, or shall, knowingly and falsely, utter, pay or tender in payment any such coin, he shall be confined in the penitentiary not less than five nor more than fifteen years.
The indictment in question is fatally defective in failing to aver that such coin was in circulation, and also in failing to give any sufficient description of the coin so alleged to have been passed. The indictment would not be good under sec. 1190, because no sufficient description of the' coin was given, nothing by which the coin could be identified. The indictment doesj not state what government issued such coin, or by what authority, nor when it .was issued.*
In Commonwealth v. Fields, 5 Ky. L. R., 610, it was held that the averment “a counterfeit coin of the half dollar denomination, resembling the coin commonly called half dollar of the United States of America,” was not a sufficient description of the coin. Also see 1 Wharton’s Criminal Law, sec. 720, etc.
For the reasons indicated, the judgment of the court be*512low is reversed and ease remanded, with direction to set aside the judgment and verdict, and to sustain the demurrer to the indictment, and for further proceedings consistent with this opinion.